Title: Orders, 28–29 April 1756
From: Washington, George
To: 



Williamsburg.
[28, 29 April 1756]Winchester: Wednesday, April 28th 1756.


 

Xerxes.
Winchester: Thursday, April 29th 1756

Colonel Washington Orders, that no Officer presume on any pretence whatever, to impress any Horse, &c. without first applying to him for a warrant or order. And as complaint has been made, that the Soldiers do take horses without leave; He desires the Officers to be very careful, that no such thing is done for the future: and to warn the Soldiers, that they shall be severely punished, if it can be proved upon any of them hereafter.
